TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00473-CV


                                    Carlos Rosado, Appellant

                                                 v.

                                   New MDTT, LLC, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-22-000370, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on May 9, 2022.

On August 17, 2022, we notified appellant that no clerk’s record had been filed due to his failure

to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The

notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by August 29, 2022. Further, the notice advised appellant that

his failure to comply with this request could result in the dismissal of the appeal for want

of prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established
that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: September 20, 2022




                                                 2